Exhibit 10.1
 
Sale Agreement


Party A：Wang, Wenkai


Party B：Tonghua Linyuan Grape Planting Co., Ltd.
Address：Qingshi Town, Ji’an City
Legal person：Sun, Hui


Party A, Mr. Wang, Wenkai, who engaged in wine sale business in Tonghua City for
many years, determines to acquire Party B because of its equipment and the free
plant. After full discussion and consultation by both parties, Party B agreed to
implement sale of whole assets and debts of Tonghua Linyuan to party A for zero.
The followings are mutually agreed：


1. Both parties agreed that Party A obtains the ownership of the machinery and
equipment of Party B and Party A has the use rights of the plant of Party B for
free. Meanwhile, Party B shall bear the debt of $ 2 million from the Party A.
 
2. Anything not covered in this agreement will be discussed separately by both
parties in an additional agreement which has the same legal force and effect
with this agreement.
 
3. This agreement is effective upon signature and stamp of both parties
 

Party A：/s/ Wang, Wenkai Party B：/s/ Tonghua Linyuan     Date: June 30, 2013
Date: June 30, 2013